Citation Nr: 1107003	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a herniated disc of the 
lower back (also referred to as low back disorder).  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for bilateral shin splint 
syndrome.  

4.  Entitlement to service connection for an iliotibial (ITB) 
band in the right knee (also referred to as right knee 
disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998 
and from January 2003 to August 2003.  He also served with the 
U.S. Marine Corps Reserve unit in between both periods of active 
service, although the dates and nature of such service have not 
been verified.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the March 2007 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran seeks service connection for a herniated disc of the 
lower back, a gastrointestinal disorder, bilateral shin splints, 
and an ITB band of the right knee.  He claims that he developed 
these disabilities while he was on active duty and/or in reserve 
status.  See e.g. October 2006 claim and December 2008 
substantive appeal.  

Under applicable criteria, service connection may be established 
for disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24).  In other words, that the 
Veteran developed some his disabilities at some point during the 
time period he was a member of the U.S. Marine Corp is not 
enough.  Rather, to warrant service connection, the Veteran must 
essentially show: (1) that his claimed disabilities were incurred 
during a period of active duty; or (2) that he became disabled 
from a disease or injury during a period of active duty for 
training or from an injury during a period of inactive duty 
training.  

Herniated Disc of the Lower Back

The Veteran maintains that he injured his back during a weekend 
drill in March/April 1999 while serving with the United States 
Marine Corp Reserves.  According to the Veteran, upon loading a 
field range oven onto a five ton vehicle, he sustained a 
herniated disc in his lower back, and as a result, could not 
walk, lift anything, or attend drill practices for the following 
three months due to the pain.  See December 2006 statement of 
Veteran.  

Service treatment records pertaining to the Veteran's first 
period of active service (June 1998 to August 1998) are clear for 
any findings, notations, treatment for or diagnosis of any type 
of back condition or back disability.  

Prior to the commencement of his second period of active service, 
but after the March/April 1999 weekend drill, the Veteran sought 
care and treatment for his spine from his chiropractor.  The 
chiropractor issued a Disability Certificate for the Veteran, in 
which he diagnosed him with lumbar intersegmental dysfunction and 
lumbosacral sprain and strain and stipulated that he would be 
unable to sit or stand for a prolonged period of time, that he 
could not lift anything over fifteen pounds, and that he would 
remain under his care for some time.  See April 1999 Disability 
Certificate.  The Veteran subsequently underwent a magnetic 
resonance imaging (MRI) of his lumbar spine, and the findings 
reflected a straightening of curvature as well as a central 
herniated nucleus pulposus at L5-S1.  In June 1999, the Veteran's 
chiropractor indicated that the Veteran still had a herniated 
disc at his lumbar spine, but would be able to resume his job at 
the U.S. Marine Corp at full duty without any restrictions.  

At a periodic examination in June 1999, the clinical evaluation 
of the Veteran's spine was shown to be normal, but the Veteran 
marked to have recurrent back pain or a back injury in his report 
of medical history.  In the explanation section, he elucidated 
that he had a herniated disc in his lower back which was 
documented in his medical records, and that he was found fit for 
duty in June 1999.  However, it is unclear whether the Veteran 
was found to have a pre-existing back disability before he was 
recalled to active service in January 2003, as there was no 
examination conducted during this time period pursuant to his 
enlistment.  In his June 2003 Post-Deployment Health Assessment 
form, the Veteran also marked to have developed muscle aches and 
back pain during his deployment in Kuwait.  In a June 2003 
Separation from Active Duty Health Record, the medical examiner 
indicated that the date of the Veteran's last physical was June 
1999, and there were no interval changes in his medical history 
since his last examination.  

Post-service treatment records reflect continual complaints of 
low back pain, and a diagnosis of a herniated disc at the L5-S1 
disk region.  In September 2006, the Veteran underwent an X-ray 
of his lumbar spine, the results of which revealed a mild 
narrowing of the L5-S1 disc space.  In November 2006, the Veteran 
presented at the VA healthcare facility with complaints of low 
back pain.  The physician noted that the Veteran's pain had 
increased since his return from overseas in June 2003, and that 
such pain radiates down the lateral aspect of his right leg.  
After conducting a physical examination of the Veteran, the 
physician diagnosed him with chronic low back pain and lateral 
compartment pain with running.  

The Veteran subsequently underwent a private MRI of his lumbar 
spine in December 2006, the results of which revealed "posterior 
disc herniation at L5/S1, with ventral thecal sac impression," 
and a "posterior subligamentous disc bulge at L4/5."  

The Veteran has also submitted a "buddy" statement from a 
fellow Reservist who participated in the same spring 1999 weekend 
drill in which the Veteran was injured.  In his statement, 
Corporal J.B. explained that, during that particular weekend 
drill, the field range ovens his unit was assigned to lift 
weighed between 170 to 190 pounds each, and the servicemen were 
responsible for lifting these ovens into a truck which was ten 
feet off the ground.  According to J.B., while loading one of 
these ovens into the vehicle, the Veteran began complaining of 
back pain and continued to do so for the remainder of the 
exercise.  After the drill weekend, J.B. did not see or hear from 
the Veteran for approximately three or four months, and upon 
seeing him at a drill weekend several months later, the Veteran 
informed him that he had sustained a herniated disc in his back 
as a result of lifting the field range ovens onto the five ton 
vehicle.  Corporal J.B. further wrote that after being called to 
active duty in January 2003, their unit was required to maintain 
physical fitness and to exercise.  He stated that the Veteran was 
unable to perform his exercises, which included running and 
calisthenics, due to the sandy terrain, and repeatedly complained 
of back pain, knee pain, and shin splints when attempting to do 
so.  See Statement of Corporal J.B., dated December 2006.  

With regard to the Veteran's lay statements, the Board notes that 
competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training or experience, but 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent 
lay evidence is evidence provided by a person who has personal 
knowledge (that is, that he/she actually observed; derived from 
his/her own senses) of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Given the nature of the 
Veteran's condition, its observable symptoms, and statement 
submitted by the Veteran's fellow Reservist in support of his 
contention, the Board finds that the Veteran is competent to 
report that he was injured in service and has suffered pain in 
his back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  In addition, based on the 
evidence submitted and lay assertions provided in support of his 
claim, the Board finds the Veteran credible with respect to his 
assertions.  

Given the discussion above, the Board finds that additional 
efforts are necessary in order to clarify the dates of the 
Veteran's periods of active duty, active duty for training, and 
inactive duty training during the Veteran's service in the U.S. 
Marine Corps.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to 
obtain relevant records from a Federal department or agency, 
including records from the service department.  VA may only end 
efforts to obtain such records if it is concluded that the 
records sought do not exist or that further attempts to obtain 
them would be futile).  

The Board notes that VA's duty to assist also includes obtaining 
a medical examination or opinion when such is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (a medical examination is necessary when the evidence 
indicates that a Veteran's current disability may be associated 
with service, but is lacking in specificity to support a decision 
on the merits.)  

Here, the evidence of record indicates that the Veteran has a 
current diagnosis of posterior disc herniation at L5-S1 disk 
region, and a posterior subligamentous disk bulge at L4-5.  
Medical records reflect that the Veteran had a back disability 
prior to his second period of active service, and that he 
complained of back pain in his June 1999 periodic examination, as 
well as his June 2003 Post Deployment Health Assessment form.  No 
medical opinion concerning the cause of the Veteran's back 
disability has been provided.  Therefore, the Board finds that a 
VA examination and medical opinion are necessary for determining 
the nature and etiology of the Veteran's back disability, whether 
the Veteran's back disability pre-existed his second period of 
service, and if so, whether it was aggravated during his second 
period of service.  

Gastrointestinal Disability

The Veteran also maintains to have experienced gastrointestinal 
symptoms, to include stomach pain and diarrhea, since his years 
of active service.  

Initially, the Board notes that, while the notification letter 
issued to the Veteran in November 2006 discusses the type of 
information and evidence necessary to support the claim for 
service connection for a gastrointestinal disability on a direct 
basis, the correspondence does not provide notice of the 
information and evidence necessary to support the claim based on 
undiagnosed illnesses related to his Persian Gulf service.  As 
such, a remand of the Veteran's appeal is required to accord the 
RO, through the AMC, an opportunity to provide him with such 
notice.  

The Board notes that the Veteran has offered competent statements 
regarding pertinent symptoms that he has experienced.  
Specifically, in his December 2006 Statement, he described how he 
was placed on bed rest after contracting a stomach virus during 
Recruit Training in June 1998.  In the December 2008 substantive 
appeal, the Veteran described experiencing diarrhea on a daily 
basis while serving in Kuwait and recurrent stomach pain, heart 
burn and diarrhea since this period of service.  

The Veteran's DD form 214 reflects he was recalled to active duty 
in January 2003 in support of Operation Enduring Freedom.  An 
abstract of service indicates he was stationed in Kuwait 
beginning in March 2003.  

The Veteran's service treatment records reflect he was seen at 
sick call on several occasions during his first period of active 
service, with complaints of gastrointestinal problems.  Health 
records dated in June 1998 indicate he was seen with complaints 
of cramps, nausea and diarrhea.  During all three visits, he was 
diagnosed with a viral syndrome.  In his June 2003 Post 
Deployment Health Assessment, the Veteran marked to have had 
diarrhea during his period of service in Kuwait.  

Furthermore, the post-service medical evidence of record reflects 
continued complaints of epigastric pain with chronic diarrhea.  
See September 2006 and October 2006 VA treatment reports.  

Given the Veteran's service overseas in Kuwait, his documented 
in-service complaints of diarrhea, his continued post-service 
reports of diarrhea, heartburn and gastrointestinal pain, as well 
as the current medical findings, the Board finds that an 
examination and medical opinion are required to determine the 
nature and etiology of his gastrointestinal condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Bilateral Shin Splints Syndrome and Iliotibial Band (ITB) of the 
Right Knee

In his December 2006 statement and December 2008 substantive 
appeal, the Veteran contends to have developed shin splint 
syndrome and a right knee disability while participating in 
formation runs on uneven terrain and sand during Operation Iraqi 
Freedom.  He claims that his shin splints and right knee 
disability continue to cause him pain today, and as a result, he 
can no longer run or conduct lunge exercises.  

In a December 2006 statement, the Veteran's fellow reservist, 
Corporal M.F. outlined some of the Veteran's duties during 
Operation Iraqi Freedom, and explained that their mission 
required "spending long hours patrolling on foot around [the] 
base camp."  He described the ground as containing "loose dirt 
and rocks which [takes] a toll on many of the Marine bodies, 
especially their knees and back."  According to his statement, 
the Veteran had problems walking in these conditions, and 
complained that his shins and knees ached on a daily basis.  
Corporal M.F. further wrote that the Veteran sought medical 
treatment several times for these injuries, and his physicians 
informed him that he developed shin splints from walking on 
uneven ground on a daily basis.  See December 2006 Statement of 
Corporal M.F.  

The Veteran's inability to perform certain exercises required to 
maintain physical fitness, as well as his complaints of back and 
knee pain and shin splints, are further described in the December 
2006 statement issued by Corporal J.B., which was already 
discussed in the previous section.  

Given the nature of the Veteran's conditions, its observable 
symptoms, and the statements provided from the Veteran's fellow 
Reservists in support of his contentions, the Board finds that 
the Veteran is competent to report that he has suffered from pain 
in his lower legs, particularly the shin area, and right knee 
since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  In addition, based on the evidence 
submitted and testimony provided in support of his claim, the 
Board finds the Veteran credible with respect to his assertions.  

Turning to the service treatment records, the Board notes that 
the Veteran was evaluated for complaints of a right "swollen 
tendon" in June 1998, during which he described swelling in the 
Achilles area.  The physician observed mild edema to the 
bilateral heels, as well as bony protrusion and irritation in the 
Veteran's right heel.  Based on his assessment, he diagnosed the 
Veteran with symptomatic Haglund's deformity.  The Veteran was 
later seen at sick call in June 2003 with complaints of shin 
splints, as well as a "pulling" sensation and "numbness" which 
occurs whenever he runs on his right leg.  

During a post-service VA treatment visit, dated in September 
2006, the Veteran complained of continuous pain in the frontal 
region of his right and left tibia which has persisted since 
2003, and recurs after he runs or jogs.  Upon physical 
examination, the treatment provider observed no tenderness or 
swelling in the lower extremities.  The Veteran also underwent X-
rays of his tibia and fibula, the findings of which reflected 
intact osseous structures with no evidence of acute fracture or 
dislocation, and "unremarkable" soft tissues.  The Veteran was 
diagnosed with splint shin syndrome.  In a November 2006 VA 
Outpatient report, the Veteran discussed his military history 
with his treatment provider, and relayed how he developed shin 
splints after participating in running exercises in the sand in 
2003.  The Veteran indicated that the pain and swelling occurs 
after he runs, and is located on the lateral aspect of the legs 
bilaterally.  The physician diagnosed the Veteran with "lateral 
compartment pain with running."  In a November 2006 addendum, 
the physician noted that the Veteran has "mild tenderness in the 
area of the left tibialis anterior."  

The Board notes that the Veteran has not submitted or identified 
any post-service medical evidence or treatment records 
specifically documenting complaints, treatment, or a diagnosis of 
a right knee disorder, to include an ITB band of the right knee.  

However, under the circumstances presented in this case, the 
Board finds that the Veteran has met the test established in 
McLendon.  As discussed above, the Board has determined that the 
statements of the Veteran to the effect that he has suffered from 
chronic pain and discomfort in his bilateral lower extremities 
and right knee since service are competent and credible, and his 
service treatment records reflect that he was diagnosed with 
Haglund's Deformity in June 1998 and treated for shin splints in 
June 2003.  Indeed, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  First, it must be determined whether the Veteran has 
a diagnosis of any type of right knee disability.  Second, the 
examiner should determine whether the in-service diagnosis of 
Haglund's deformity led to the development of, or is in any way 
related to the Veteran's current splint shin syndrome and/or 
right knee disability (if one exists).  Third, the examiner 
should further provide an opinion as whether the Veteran's splint 
shin syndrome and/or right knee disability are otherwise causally 
or etiologically related to a disease or injury incurred in 
service.  

Further, the most recent records of treatment that the Veteran 
has received at the New York VA Medical Center (VAMC) are dated 
in December 2006.  Any more recent records of pertinent medical 
care that the Veteran may have received at that facility should 
be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.	Issue a corrective Veterans Claims 
Assistance Act of 2000 letter with regard 
to the claim for service connection for a 
gastrointestinal disorder, to include as a 
result of an undiagnosed illness.  Of 
particular importance here is that the 
correspondence furnished to the Veteran 
include a discussion of the information 
and evidence necessary to support this 
claim on both a direct basis and as a 
result of an undiagnosed illness.  

2.	Contact the service department, or other 
records repository as appropriate, and 
request verification of the dates of the 
Veteran's service in the U.S. Marine Corp 
Reserve, including his periods of active 
duty, active duty for training, and 
inactive duty training, as well as any 
additional medical and service personnel 
records in its possession.  Efforts to 
obtain this information should only end if 
the evidence, or information, does not 
exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If appropriate records are deemed to be 
unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.  

3.	Request records of back, bilateral lower 
leg, right knee, and gastrointestinal 
treatment that the Veteran may have 
received at the VAMC in New York, New York 
since December 2006.  Copies of such 
records which are available should be 
associated with the claims folder.  

4.	Then, the Veteran should then be accorded 
an appropriate VA examination to determine 
the nature and etiology of any low back 
disorder that may be present.  The claims 
file and a copy of this REMAND must be 
made available to the examiner for review 
in connection with the examination.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  

The examiner is required to review all 
pertinent service treatment records, and 
VA and private treatment records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  All indicated tests should be 
performed and the findings reported in 
detail.  The examiner should specifically 
take note of the medical reports issued by 
the Veteran's chiropractor, dated from 
April 1999 - June 1999, as well as the 
June 1999 periodic examination report.  

The examiner should then provide an 
opinion as to the likelihood (likely, 
unlikely, or at least as likely as not) 
that any current low back disorder is 
causally or etiologically related to the 
Veteran's first period of active service 
from June 1998 to August 1998, or the 
Veteran's second period of service dating 
from January 2003 to June 2003, or to the 
March/April 1999 back injury sustained 
while performing duties during verified 
periods of active duty for training or 
inactive duty for training with the U.S. 
Marine Corp Reserves.

If the examiner finds that the Veteran's 
current low back disorder was not incurred 
during active service or during a period 
of active duty for training or inactive 
duty for training with the U.S. Marine 
Corps, he or she should provide an opinion 
as to 1) whether the Veteran had a pre-
existing low back disorder prior to his 
second period of active service; and if so 
2) did that pre-existing low back disorder 
undergo a permanent increase in severity 
during his active service beyond its 
natural progress?

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

5.	Also, the Veteran should be accorded an 
appropriate VA examination to determine 
the nature and etiology of any 
gastrointestinal disorder that may be 
present.  The claims file and a copy of 
this REMAND must be made available to the 
examiner for review in connection with the 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  

The examiner is required to review all 
pertinent service treatment records, and 
VA and private treatment records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  All indicated tests should be 
performed and the findings reported in 
detail.  The examiner should specifically 
take into consideration service treatment 
records dated in June 1998 which document 
the Veteran's complaints of diarrhea and 
gastrointestinal pain.  

For any gastrointestinal disorder 
diagnosed on examination, the examiner 
should provide an opinion as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that such disability had 
its clinical onset in service or is 
otherwise causally or etiologically 
related to a disease or injury incurred in 
service.  If the Veteran's 
gastrointestinal symptomatology cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether such symptoms represent an 
objective indication of chronic disability 
resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

6.	In addition, the Veteran should be 
accorded an appropriate VA examination to 
determine the nature and etiology of any 
shin splint disability that may be 
present.  The claims file and a copy of 
this REMAND must be made available to the 
examiner for review in connection with the 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  

The examiner is required to review all 
pertinent service treatment records, and 
VA and private treatment records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  All indicated tests should be 
performed and the findings reported in 
detail.  The examiner should specifically 
take note of the June 1998 sick call 
report reflecting a diagnosis of Haglund's 
deformity, as well as the June 2003 sick 
call note documenting the Veteran's 
complaints of shin splint pain.  The 
examiner should then provide an opinion as 
to: 

a.	The likelihood (likely, unlikely, or 
at least as likely as not) that the 
June 1998 in-service diagnosis of 
Haglund's deformity led to the 
development of, or is otherwise 
causally or etiologically related to 
the Veteran's shin splint syndrome; 
or 

b.	The likelihood (likely, unlikely, or 
at least as likely as not) that the 
Veteran's current shin splint 
syndrome had its onset in service or 
is otherwise causally or 
etiologically related to a disease or 
injury incurred in service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

7.	Also, the Veteran should be accorded an 
appropriate VA examination to determine 
the nature and etiology of any current 
right knee disability that may be present.  
The claims file and a copy of this REMAND 
must be made available to the examiner for 
review in connection with the examination.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  

The examiner is required to review all 
pertinent service treatment records, and 
VA and private treatment records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to the 
following:  

a.	Specify the nature of any current 
right knee disability(ies), and 
provide diagnoses for all identified 
disabilities.

b.	The likelihood (likely, unlikely, or 
at least as likely as not) that any 
diagnosed right knee disability(ies) 
is/are related to the June 1998 in-
service diagnosis of Haglund's 
deformity; and

c.	The likelihood (likely, unlikely, or 
at least as likely as not) that any 
diagnosed right knee disability(ies) 
had its(their) onset in service or 
otherwise is(are) causally or 
etiologically related to a disease or 
injury incurred in active service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

8.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
service connection for a low back 
disorder, gastrointestinal disorder (to 
include as due to an undiagnosed illness), 
bilateral shin splint syndrome, and a 
right knee disability.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


